Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Nov. 2021 has been entered.

Examiner’s Note
In the rejection below, “relative viscosity ratio” recited in claim 1 is being interpreted in light of the definition of “relative viscosity ratio” in paragraph 0054 of the published application of the current invention (US Patent Application 2019/0292358 A1 or page 12, lines 16-19 of the specification of the current invention), which results in relative viscosity ratios less than one corresponding to the first component having a higher, not a lower, viscosity, since melt index is inversely related to viscosity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite “where the blend is adapted to be extrusion coated on a substrate at a temperature of at least 300⁰C”, in lines 11-12.  There is no support for this new limitation in the applicant’s specification nor in the original set of claims.  The specification recites:
Page 8, lines 1-2: Layer A is extrusion coated on Layer B at a melt temperature of 300⁰C
Page 16, lines 19-22: Polymer blends of the present invention…can be extrusion coated on a metal substrate at temperatures (e.g., ~300⁰C or less) lower than temperatures (e.g., ~320⁰C) used when …only LDPE is extrusion coated…
Page 20, lines 14-15: The samples are made at a melt temperature of 302⁰[Symbol font/0xB1]6⁰C…
Page 22, lines 23-24: The samples are made at a melt temperature of 313⁰[Symbol font/0xB1]6⁰C…
Therefore, there is no support for the limitation stating that the polymer blend is adapted to be extrusion coated on a substrate at a temperature of at least 300⁰C, since this limitation encompasses temperatures of 320, 340, and 360⁰C, for which there is no support.  However, there is support for a limitation stating that the polymer blend is adapted to be extrusion coated on a substrate at a temperature of 296 to 319⁰C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US Patent Application 2008/0038533 A1, published 14 Feb. 2008, hereinafter Best) in view of Baker and Buesinger (“The Ethylene Methyl Acrylate Copolymer”, J.Plast.Film & Sheet., Vol. 3, pp. 112 – 117, published April 1987, hereinafter Baker).
Regarding claims 1-5, Best teaches a polymer blend of linear low density polyethylene copolymers (LLDPE) with differentiated polyethylenes (DPE) (Abstract).  Best teaches the LLDPE has a melt index of 0.1 to 300 g/10 min and a density of 0.910 to 0.955 g/cm3 (paragraph 0009).  Best teaches that his blend can be extrusion coated (paragraphs 0011 and 0124).  Best 
Best does not disclose acrylate content of the ethylene methyl acrylate nor its melt index nor the temperature for conducting extrusion coatings of his blend.
Baker teaches an ethylene methyl acrylate copolymer with a methyl acrylate content of 20% and a melt index of 2 g/10 min (page 115, Table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ethylene methyl acrylate copolymer of Baker in the LLDPE-DPE blend of Best.  Baker teaches that his ethylene methyl acrylate copolymer is one of the most thermally stable of the high pressure olefinic copolymers, is ideally suited for extrusion coatings applications, is readily compatible with all polyolefin resins (page 112, 1st paragraph), and can be extrusion coated at temperatures of 310 to 327⁰C (page 116, Extrusion coating and lamination section, 1st paragraph).  Further, Baker teaches that blends of EMAC can be utilized to improve impact properties (page 115, 1st paragraph).
Best teaches a LLDPE with a melt index of 0.1 to 300 g/10 min, and Baker teaches a DPE with a melt index of 2 g/10min; therefore, the polymer blend of Best in view of Baker would have a relative viscosity ratio (LLDPE/DPE) of 0.05 (0.1/2) to 150 (300/2), which overlaps with the claimed relative viscosity ratio of less than 0.35.
It is the examiner’s position that given the composition of the polymer blend of Best in view of Baker comprises the same polymers of the same composition and same melt indices 

Response to Arguments
Applicant's arguments filed 15 Nov. 2021 and affidavit filed 15 Nov. 2021 have been fully considered.  Applicant’s arguments based on applicant’s amendment were persuasive regarding overcoming the 103 rejection based on Bouilloux, so these rejections have been withdrawn.  Applicant’s affidavit were persuasive regarding overcoming the 103 rejections based on Rifi, so these rejections have been withdrawn.  However, after further consideration and search, 103 rejections have been made against claims 1-5 based on Best in view of Baker, as presented above. 
Applicant amended claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787